UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:7/31 Date of reporting period: 4/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of April 30, 2010(Unaudited) DWS Large Company Growth Fund (Effective June 1, 2010, the Fund was renamed DWS Large Cap Focus Growth Fund) Shares Value ($) Common Stocks 98.7% Consumer Discretionary 12.6% Hotels Restaurants & Leisure 3.0% Darden Restaurants, Inc. Marriott International, Inc. "A" Media 2.3% Scripps Networks Interactive "A" (a) Multiline Retail 1.5% Nordstrom, Inc. Specialty Retail 2.6% Limited Brands, Inc. (a) Textiles, Apparel & Luxury Goods 3.2% NIKE, Inc. "B" (a) Consumer Staples 8.5% Food & Staples Retailing 4.0% Sysco Corp. (a) Household Products 4.5% Energizer Holdings, Inc.* Energy 5.1% Energy Equipment & Services 2.0% Schlumberger Ltd. Oil, Gas & Consumable Fuels 3.1% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Financials 4.9% Capital Markets T. Rowe Price Group, Inc. Health Care 16.0% Biotechnology 7.5% Celgene Corp.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 5.2% Covidien PLC Edwards Lifesciences Corp.* Zimmer Holdings, Inc.* Health Care Providers & Services 3.3% Express Scripts, Inc.* Industrials 13.0% Aerospace & Defense 3.9% Rockwell Collins, Inc. (a) TransDigm Group, Inc. Commercial Services & Supplies 1.3% Stericycle, Inc.* (a) Electrical Equipment 4.4% AMETEK, Inc. Roper Industries, Inc. (a) Machinery 1.6% Parker Hannifin Corp. Road & Rail 1.8% Norfolk Southern Corp. Information Technology 34.1% Communications Equipment 11.9% Cisco Systems, Inc.* QUALCOMM, Inc. Computers & Peripherals 11.9% Apple, Inc.* EMC Corp.* Semiconductors & Semiconductor Equipment 4.2% Broadcom Corp. "A" Software 6.1% Concur Technologies, Inc.* (a) Oracle Corp. Materials 4.5% Chemicals 2.1% The Mosaic Co. Metals & Mining 2.4% Freeport-McMoRan Copper & Gold, Inc. Total Common Stocks (Cost $199,075,267) Exchange-Traded Fund 0.9% iShares Russell 1000 Growth Index Fund(Cost $2,019,179) Securities Lending Collateral 13.5% Daily Asset Fund Institutional, 0.25% (b) (c) (Cost $29,698,415) Cash Equivalents 0.6% Central Cash Management Fund, 0.21% (b) (Cost $1,227,882) % of Net Assets Value ($) Total Investment Portfolio (Cost $232,020,743) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $233,067,611.At April 30, 2010, net unrealized appreciation for all securities based on tax cost was $16,990,642.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $21,041,980 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,051,338. (a) All or a portion of these securities were on loan amounting to $26,346,753. In addition, included in other assets and liabilities, net is a pending sale, amounting to $2,407,846, that is also on loan. The value of all securities loaned at April 30, 2010 amounted to $28,754,599 which is 13.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
